Polos, C. J. This is an action by Paul J. Vickroy, a tenant farmer, to recover for damages to growing crops resulting from the interference by Respondent of surface drainage on certain land. The complaint herein alleges that Respondent acquired by threat of condemnation a right-of-way for an interstate public highway which ran across the east side of certain land farmed by Vickroy. The drainage on the land was on an eastward direction, and in constructing the highway, Respondent interfered with the normal flow of drainage across the land and did not provide for adequate sewers to permit the water to flow under the highway. The complaint further alleged that the State acted in a negligent and careless manner in interfering with the normal flow of drainage across the property, and that as a result thereof, 23.5 acres of crops were flooded and destroyed in 1973, and that Claimant Vickroy was damaged by reason thereof in the amount of $4,081.42. At the hearing herein, Respondent stipulated to each and every allegation of the complaint, excepting only Claimant’s allegation of the amount of damage sustained. The parties then stipulated to a reduced damage claim in the amount of $3,007.22. On consideration of the complaint herein, the allegations of which are admitted by Respondent, and the stipulation as to damages, it is hereby ordered that Claimant be, and hereby is, awarded the sum of Three Thousand Seven and 22/100 Dollars ($3,007.22).